Citation Nr: 0429804	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  03-00 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected left shoulder disability.  

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected residuals of a gunshot wound to the 
left leg, Muscle Group XI.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active duty service from June 1951 to April 
1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the RO.  

The veteran failed to appear for a February 2003 hearing 
schedule in connection with his appeal.  


FINDINGS OF FACT

1.  The service-connected left shoulder shell fragment wound 
residuals are currently shown to be manifested by a 
disability picture that more nearly approximates that of 
functional limitation at shoulder level due to pain; findings 
reflective of severe muscle damage or ankylosis are not 
demonstrated.  

2.  The service-connected left leg gunshot wound residuals 
currently are shown to be manifested by a disability picture 
that more nearly approximates that of functional limitation 
of knee flexion to 30 degrees; findings reflective of severe 
muscle damage are not demonstrated; findings reflective of 
severe muscle damage or functional limitation of knee flexion 
to 15 degrees are not demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating of 20 percent 
for the service-connected left shoulder disability have been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a including Diagnostic Codes 5200 and 5201, 4.73 
including Diagnostic Code 5301 (2004).  

2.  The criteria for the assignment of a rating of 20 percent 
for the service-connected connected residuals of a gunshot 
wound to the left leg, Muscle Group XI, with knee joint space 
narrowing have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic 
Codes 5260, 4.73 including Diagnostic Code 5311 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence that is necessary to make an informed decision on 
the issues.  

Indeed, in July 2002, the veteran indicated that he had not 
been seeking or receiving treatment for the disabilities at 
issue herein and had no medical evidence to submit.  Thus, 
the Board believes that all relevant evidence which is 
available has been obtained.  

The Board notes that the claims file does not contain a copy 
of a VCAA letter.  As such, the Board presumes that none has 
been sent.  Failure to inform a claimant of the provisions of 
VCAA by letter along with information regarding the 
claimant's and VA's respective responsibilities as to 
furnishing evidence would normally compel a remand to the RO 
for remedial action.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

However, because the veteran stated that he had not been 
receiving treatment for the disabilities at issue, and 
because the RO has arranged for sufficient VA orthopedic 
examinations and medical opinions, the Board concludes a 
remand to the RO would serve no useful purpose and is 
therefore unnecessary.  See Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

To the extent that the action taken hereinbelow is favorable 
to the veteran, any deficiency in the notice requirements 
must be considered to be harmless.  


Factual Background 

The veteran is a recipient of the Combat Infantryman Badge 
and a Purple Heart.  A careful review of the service medical 
records show that the veteran sustained multiple shell 
fragment wounds of a penetrating nature.  

On initial VA examination in November 1965, it was noted that 
the veteran had numerous shell fragment wound scars, 
including several about the left knee.  The history at that 
time included that of multiple shell fragment wounds 
involving the left arm, left shoulder, left knee and left 
buttock.  

By December 1965 rating decision, the RO granted service 
connection for, in pertinent part, residuals of a gunshot 
wound to the left shoulder and Muscle Group I and assigned a 
10 percent rating and for residuals of a gunshot wound to the 
left leg, muscle group XI and assigned a no percent 
evaluation.  

By October 1970 rating decision, the RO granted an increased 
rating of 10 percent for the service-connected residuals of a 
gunshot wound to the left leg, Muscle Group XI.  

On April 2001 VA orthopedic examination, the veteran 
indicated that he had no problems associated with his right 
arm or leg.  He denied weakness, pain, or stiffness.  He did 
report a history of cramps involving the left lower extremity 
lasting approximately 10 minutes.  Following the onset of 
cramps, the veteran stated that he walked to ease the cramps.  

With respect to the left shoulder and arm, the veteran 
reported occasional, transient pain and stiffness.  He 
complained of having left shoulder fatigability and a reduced 
ability to perform bench presses.  

An examination of the left leg showed no obvious scars.  
There was no atrophy of the left calf muscle.  Left ankle 
muscle strength was 5/5.  An examination of the left gluteal 
region revealed a mildly hyperpigmented, flat, nontender scar 
measuring 2.5 centimeters in diameter.  

An examination of the left shoulder showed that it was lower 
than the right, but there was no tenderness over the left 
shoulder.  There was no muscle wasting of the left shoulder 
or arm.  Active and passive flexion of the left shoulder was 
to 150 degrees.  Active and passive abduction was to 170 
degrees with pain on the last 10 degrees of abduction.  
Internal and external rotation of the left shoulder was to 90 
degrees.  

His left shoulder movements were performed somewhat stiffly 
according to the examiner, and the veteran winced over the 
last 10 degrees of abduction, but there was no evidence of 
fatigability.  Muscle strength of the abductors of the left 
shoulder was 5-/5.  There were no scars over the left 
shoulder.  An X-ray study of the left shoulder was 
significant for metallic fragments.  X-ray studies of the 
knees showed findings of bilateral joint space narrowing.  

The examiner diagnosed, in pertinent part, left shoulder 
ankylosis and a scar of the left gluteal region.  

A July 2001 VA examination report reflected that the veteran 
was right handed.  There was no swelling, redness or 
deformity of the left shoulder.  Left shoulder abduction was 
to 130 degrees, and it elevated to 135 degrees.  Extension 
was to 80 degrees.  

An X-ray study of the left shoulder revealed no bony lesions, 
but there was a small retained metallic fragment about the 
mid portion of the left scapula.  The impression was that of 
early degenerative arthritis, left shoulder with small 
retained metallic fragment about the left scapula.  

On August 2002 VA orthopedic examination report, the examiner 
noted no tenderness to palpation, swelling or deformities of 
the left shoulder.  Left shoulder range of motion was to 100 
degrees of flexion, 30 degrees of extension, 110 degrees of 
abduction, and 30 degrees of adduction.  

External rotation was from zero to 70 degrees and internal 
rotation was to 40 degrees.  There was some pain at the 
extremes of flexion and abduction.  There was no weakness, 
fatigability, decreased endurance, or incoordination.  

An examination of the left knee showed tenderness to 
palpation over the patella tendon.  There was no swelling or 
instability.  His flexion was to 105 degrees, and extension 
was to 0 degrees.  The examiner diagnosed left shoulder and 
knee pain.  



Discussion 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited. 38 
C.F.R. § 4.14 (2004).  A claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

When a veteran has separate and distinct manifestations 
attributable to the same injury, he or she should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993); Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992) (explaining that one diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis, and demonstrated symptomatology).  

The veteran's service-connected left shoulder disability has 
been rated 10 percent disabling by the RO under the 
provisions of Diagnostic Code 5301.  38 C.F.R. § 4.73 (2004).  
Diagnostic Code 5301, pertains to Muscle Group I, the 
extrinsic muscles of the shoulder girdle, specifically the 
trapezius, the levator scapulae, and the serratus magnus, 
affecting upward rotation of the scapula and elevation of the 
arm above the shoulder level.  Disability ratings under 
Diagnostic Code 5301 for the non-dominant arm allow for a 10 
percent rating based on moderate impairment. a 20 percent 
rating for moderately severe impairment, and a 30 percent 
rating for severe impairment.  Id.  

The Board notes that the veteran's left shoulder disability 
cannot be rated 20 percent disabling under Diagnostic Code 
5301 because it cannot be characterized as having been 
moderately severe in degree.  Specific muscle deficits have 
not been noted, and no related deformities have been 
observed.  

The wounds in this regard are not shown to have been more 
that penetrating in nature or to have resulted in significant 
muscle damage.  

The veteran, however, is entitled to the higherst available 
rating available to him under the schedule.  38 C.F.R. § 4.7.  
Also, the veteran's disability must be rated under the 
diagnostic code most closely related with the particular 
symptomatology demonstrated.  See, e.g., Pernorio, supra.  

In the Board's view, an evaluation under Diagnostic Code 5201 
is most apt.  38 C.F.R. § 4.71a.  

On the April 2001 VA examination, the examiner diagnosed left 
shoulder ankylosis.  The veteran is right handed.  Thus, 
under Diagnostic Code 5201, a 20 percent evaluation is 
warranted for limitation of shoulder motion at the shoulder 
level.  Id.  

In August 2002, left arm abduction was to 110 degrees.  
Nonetheless, the Board concludes that pain on extremes of 
motion and somewhat decreased left arm strength militates in 
favor of a 20 percent evaluation.  Id.  In essence, the 
service-connected left shoulder disability is shown to more 
closely reflect a functional loss due to pain with 
restriction at the shoulder level.  

An evaluation of 30 percent is not warranted because the 
veteran's left shoulder disability does not approach 
impairment equivalent to actual ankylosis.  Id.  

Under Diagnostic Code 5200, favorable ankylosis of the 
scapulohumeral articulation where abduction is to 60 degrees 
and the veteran may reach their mouth and head warrants a 20 
percent rating for the minor arm and a 30 percent rating for 
the major arm.  Ankylosis of the scapulohumeral articulation 
between favorable and unfavorable warrants a 30 percent 
rating for the minor arm and a 40 percent rating for the 
major arm.  Unfavorable ankylosis of the scapulohumeral 
articulation where abduction is limited to 25 degrees from 
the side warrants a 40 percent rating for the minor arm and a 
50 percent rating for the major arm.  Id.  

The Board notes that the veteran is not entitled to 
simultaneous evaluations under Diagnostic Codes 5201 and 
5301.  This would result in duplicate compensation of the 
same symptomatology.  Pyramiding is prohibited.  38 C.F.R. 
§ 4.14; Brady, supra; Esteban, supra.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability and 
incoordination.  No additional compensation is warranted 
under these provisions as limitation of motion, weakness, and 
the like have already been taken into account in the 
assignment of the 20 percent scheduler rating.  

The Board finds no basis on which to assign a higher 
disability evaluation in that the veteran manifests no 
separate and distinct symptoms of left shoulder disability 
not contemplated in the currently assigned 20 percent rating 
permitted under the Schedule.  Schafrath, supra.  

The veteran's service-connected left leg disability 
manifested by shell fragment wound residuals has been rated 
by the RO under the provisions of Diagnostic Code 5311.  
38 C.F.R. § 4.73.  

Muscle Group XI affects propulsion of the foot, plantar 
flexion of the foot, flexion of the toes, flexion of the 
knee, and stabilization of the arch of the foot. It includes 
the triceps surae (gastrocnemius and soleus), tibialis 
posterior, peroneus longus, peroneus brevis, flexor hallucis 
longus, flexor digitorum longus, popliteus, and plantaris 
muscles.  Under Diagnostic Code 5311, moderate disability 
warrants a 10 percent disability evaluation, moderately 
severe disability warrants a 20 percent disability rating, 
and a 30 percent disability rating requires severe 
disability.  Id.  

The veteran experiences occasional cramping that lasts 
approximately 10 minutes.  There is no left leg atrophy or 
other adverse symptomatology.  As such, the veteran's 
residuals of the penetrating shell fragment wounds to Muscle 
Group XI cannot be characterized as anything other than 
moderate in degree, and an evaluation in excess of 10 percent 
is not warranted.  Id.  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca, 
supra.  

Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability and 
incoordination.  The veteran has voiced complaints of 
increasing pain.  As such, additional compensation under 
these provisions can be assigned in the Board's opinion.  

In this case, the Board finds that an evaluation of 20 
percent under Diagnostic Code 5260 is most apt given the 
veteran's complaints of increasing pain and the findings of 
left knee joint space narrowing.  38 C.F.R. § 4.71a.  

The most recent VA examination showed that the veteran's 
ability to flex the left knee was limited  to 105 degrees.  
This marked a clear increase in disability from the earlier 
VA examination.  

In addition, the VA examiner did not fully address the 
veteran's complaints of pain and cramping or the extent of 
any related functional loss on evaluation.  The Board finds, 
given the reports of increasing pain and the recent findings 
of joint space narrowing, that, with consideration of painful 
motion, his functional loss currently must be evaluated as 
being greater than that of flexion restriction at 45 degrees.  

Hence, as the disability picture more likely approximates a 
higher level of disability, an increased rating of 20 percent 
for the service-connected left leg disability is for 
application in this case.  


ORDER

An evaluation in excess of 20 percent for the service-
connected left shoulder disability is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  

An evaluation of 20 percent for the service-connected left 
leg disability is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



